DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Introduction

The following is an Allowance in response to the communications received on January 6, 2021.  Claims 1-3, 5, 8, 12 and 15 have been amended, Claims 4, 6, 9, 10 and 19 and have been cancelled, and Claims 23-26 have been added. 
Currently, claims 1-3, 5, 7-8, 11-18 and 20-26 are pending and allowed herein.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on January 6, 2021 has been entered.


Response to Amendments
The 35 U.S.C. § 101 rejection as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments as the claim recites limitations that repeatedly updating the neural network model based on the prediction of the occupational activity attribute values, which reflects an improvement to the neural network model (computer function) each time with the new prediction. Thus, the additional elements integrated the abstract idea into a practical application.


Reasons for Allowance
  
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method and device for processing occupational activity descriptions to generate occupational activity attribute values by training a neural network model with the new activity description for a new role in an organization.    
The closest prior art Bender et al., (US 2019/0251492) and in view of Ortigas et al., (US 2017/0249594) fails to teach or suggest process the occupational activity descriptions to generate estimated occupational activity attribute values for the occupational role attributes by converting one or more words in one or more of the occupational activity descriptions into vectors using at least one of: a convolution layer, weights for the vectors determined using an activation map, or sequences of the vectors determined using a plurality of long short term memory models, as recited in independent claims 1, 8 and 15.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/PAN G CHOY/Primary Examiner, Art Unit 3624